Citation Nr: 0936861	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  98-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lumbosacral 
strain.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
New York, New York, that denied the benefits sought on 
appeal.  
			
In March 1999, January 2005, and August 2005 the Board 
remanded the matter for additional development.  That 
development having been completed, the claims have been 
returned to the Board and are now ready for appellate 
disposition.

The Board notes that at the time of the last remand in August 
2005, entitlement to service connection for a skin disorder 
was on appeal.  In a June 2009 rating decision, service 
connection for that condition was granted.  As such, it is no 
longer in appellate status.

The Board further notes that in a February 2009 letter from 
the Veteran's treating psychiatrist, the issue of the 
Veteran's individual unemployability is raised.  This issue 
is referred to the RO for all appropriate action.

An October 2004 rating decision denied service connection for 
tinnitus.  In April 2005, the Veteran filed a notice of 
disagreement with that decision.  A statement of the case 
must be issued on this claim.  Manlincon v. West, 12 Vet. 
App. 238 (1998).  As such, the issue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran has PTSD that is related to service.

2.  The Veteran's lumbosacral strain did not manifest within 
one year of service separation, was not incurred in or 
aggravated by active military service, and is not shown to be 
casually or etiologically related to service.  

3.  The Veteran's bilateral hearing loss did not manifest 
within one year of service separation, was not incurred in or 
aggravated by active military service, and is not shown to be 
casually or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for service connection for a lumbosacral 
strain have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  The criteria for service connection for hearing loss have 
not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West Supp. 
2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for PTSD, a lumbosacral 
strain, and bilateral hearing loss.  To establish service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

        A.  PTSD
Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).  

Here, the Board finds that service connection must be granted 
for PTSD.  As for a current diagnosis, the most recent 
documentation of PTSD is found in a February 2009 letter from 
the Veteran's treating VA psychiatrist, M. Mirza, M.D.

As for the Veteran's stressors, the Board finds the benefit 
of the doubt must be afforded to the Veteran.  This case has 
been pending for years due in part to the difficulty in 
verifying the Veteran's stressors.  The Board finds that 
exhaustive measures have been taken to verify the stressors, 
but essentially, the Veteran's stressors are not capable of 
verification.  The Veteran's stressors have been laid out 
concisely in an October 1997 PTSD Questionnaire.  
Essentially, two primary stressors alleged by the Veteran 
throughout the record have been as follows: 1) in 
approximately 1969 the Veteran was climbing a narrow ladder 
while carrying a drum of jet fuel when he lost his grip and 
fell three decks below and was caught by a metal safety net, 
causing a fear for his life, and 2) throughout his period of 
service, the Veteran was assigned to stand watch in the 
boiler room, confined by the hatch above, causing anxiety and 
fear.  The Veteran's service treatment records are silent for 
documentation of the Veteran's fall from the ladder, and the 
second alleged stressor is too general to have been recorded 
in his records.  The Board does note that the Veteran's guard 
duties are noted in his personnel records.  A February 2009 
response from the National Archives and Records 
Administration stated that the deck logs for the Veteran's 
ship from June and July 1970 did not document the ladder 
incident.  Deck logs from 1969 were not requested, even 
though this is the time alleged by the Veteran of the 
incident's occurrence in his May 2005 hearing testimony.

Despite the lack of verification of the Veteran's stressor, 
the Board is persuaded by the fifteen positive nexus opinions 
that have been obtained in this case, and the lack of any 
evidence to the contrary.  First, a number of opinions link 
the Veterans current PTSD to his experience in the military 
generally.  A July 1997 report of a VA therapist, M. Mooney, 
M.S.W., stated, "[the Veteran] also receives treatment in 
the PTSD program for dealing with issues related to his 
service time in the Vietnam War."  This opinion is also 
found in a July 1998 report signed by both M. Mooney and Dr. 
Mirza, and December 1998 and November 1999 reports signed by 
M. Mooney.  In a March 2003 Physician's Questionnaire, Dr. 
Mirza indicated that the Veteran has PTSD which is related to 
his military service.

Positive nexus opinions are also of record relating the 
Veteran's specific stressors to his current PTSD.  Taking the 
stressor involving the Veteran's fall from the ladder, the 
following psychiatric reports have linked this incident to 
the Veteran's current PTSD: an October 1997 report of Herbert 
Stein, M.D., and Judith Einstein, M.S.W., C.W., two separate 
April 1999 reports of Dr. Mirza and M. Mooney, a November 
1999 report of Dr. Stein and Judith Einstein, a September 
2000 report of Dr. Mirza, an April 2002 report of Dr. Mirza, 
and an April 2005 report of Dr Mirza.  This stressor, 
combined with the stressor involving the Veteran's 
confinement in the boiler room, was linked to his current 
PTSD in the October 1997 report of Dr. Stein and Judith 
Einstein.  In March 1998 a VA examination was conducted and 
the Veteran's PTSD was linked via Axis IV to a 
"[c]atastrophic reaction to an event in the military."  A 
review of the report reveals that the military events 
reported by the Veteran included both the boiler room 
confinement as well as the fall from the ladder.  The two 
stressors were also linked to the Veteran's current PTSD in 
the November 1999 report of Dr. Stein and Judith Einstein, 
the September 2000 report of Dr. Mirza and M. Mooney, and the 
April 2002 report of Dr. Mirza.  The stressor involving 
confinement in the boiler room was independently related to 
the Veteran's current PTSD in August 1998 and April 1999 
reports of Dr. Mirza and M. Mooney, and an October 1999 VA 
treatment note authored by Bertram Hirsch.

As noted, no negative nexus opinions have been received.  
Given the efforts made to verify the stressors, the many 
positive nexus opinions of record, and considering that the 
benefit of the doubt must be afforded to the Veteran, the 
Board finds that service connection for PTSD is justified.  
The Board has closely reviewed the Veteran's statements and 
finds no reason to doubt his credibility.  Despite the lack 
of corroboration of the Veteran's stressors, the record 
reveals no good rationale for finding against the claim in 
light of all of the evidence to the contrary.  The evidence 
is essentially in equipoise and the claim must be granted. 

B.	Lumbosacral Strain
At the outset, the Board notes that the Veteran's service 
connection claim involving his lumbosacral strain has been 
variously developed as requiring new and material evidence.  
However, the Board notes that in response to the October 1995 
rating decision denying him service connection, in May 1996 
he filed correspondence seeking to "reopen" the claim.  The 
Board liberally construes this as the Veteran's expression of 
disagreement with the October 1995 rating decision and notes 
the timeliness of such disagreement.  As such, contrary to 
the RO's various development, the claim for service 
connection for a lumbosacral strain does not require new and 
material evidence.   

The Veteran's claim of service connection for a lumbar spine 
disability meets the first element of service connection 
because the Veteran has a current diagnosis.  In a September 
2004 VA treatment note, he was diagnosed with degenerative 
joint disease of the lumbar spine.  On MRI in March 2001, he 
was diagnosed with disc desiccation with disc bulge at the 
L4-L5 level.  In a separate March 2001 VA treatment note, he 
was diagnosed with lumbar spondylosis, myofascitis, and a 
chronic ligamentous strain.  

However, the Veteran's claim fails the remaining requirements 
for service connection.  The Veteran has alleged that his 
current back condition was incurred as a result of the fall 
from the ladder described in the section above.  While, as 
above, the Board does not doubt the Veteran's credibility as 
to the occurrence of this incident, the file is devoid of 
documentation of any resulting injury.  The Veteran's service 
treatment records are completely silent as to any back injury 
and his separation examination was normal.  In addition, 
despite the many volumes of evidence associated with this 
matter, there is also no nexus opinion in the file linking 
the Veteran's current back condition to service.  Moreover, 
an August 1995 letter from Joseph E. Amodei, a chiropractor, 
indicates that from July 1, 1992 to August 24, 1994 the 
Veteran received treatment for a lumbar discogenic 
radiculopathy due to a work-related accident that occurred on 
September 27, 1989. For these reasons, service connection 
must be denied.

The Board notes that certain chronic diseases, such as 
organic disease of the nervous system, including arthritis, 
may be presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  However, there is no documentation of any back 
injury in the claims file from within one year of the 
Veteran's service separation.  As such, he presumption for 
service connection for chronic diseases does not apply.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

For all of these reasons, the Veteran's claim must be denied.  
In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his back condition 
is related to service.  The Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted.

C.	Bilateral Hearing Loss 
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

The Veteran has met the first requirement of service 
connection.  In a June 2004 VA treatment note the Veteran was 
diagnosed with bilateral, mild to moderately severe 
sensorineural hearing loss.  The Veteran's auditory threshold 
was 40 Decibels or greater at 500, 1000, 2000, 3000, and 4000 
Hertz in the right ear, and at 2000, 3000, and 4000 Hertz in 
the left ear.  His speech discrimination was 92 percent 
bilaterally.

However, service connection is not warranted because there is 
no evidence of the in-service incurrence of the condition, 
and there has been no positive link made between the 
Veteran's current hearing loss and service.  The Veteran's 
examination revealed normal audiometric readings.  There are 
no service treatment records documenting hearing loss at any 
point during the Veteran's active duty.  While puretone 
audiometric readings were not obtained on the Veteran's 
separation examination, his ears were found normal, and the 
report shows that whisper voice testing was 15/15, or normal, 
in both ears.  In addition, despite the many volumes of 
evidence associated with this matter, there is also no nexus 
opinion in the file linking the Veteran's current hearing 
loss to service.  For these reasons, the Veteran's claims for 
service connection must be denied.  

The Board notes that certain chronic diseases, such as 
organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, 
there is no documentation of hearing loss in the claims file 
from within one year of the Veteran's service separation.  As 
such, he presumption for service connection for chronic 
diseases does not apply.  

In reaching this decision the Board considered the Veteran's 
contention that his hearing loss is related to service.  
However, the Veteran, as a lay person untrained in the field 
of dentistry or medicine, is not competent to offer an 
opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board further finds that although a VA 
audiological examination has not been conducted, one is not 
warranted under the standards of McLendon, as set forth 
above.  In the absence of corroborating evidence establishing 
in-service incurrence, a current examination could do no more 
than speculate that the Veteran's currently diagnosed hearing 
loss is related to service based on the Veteran's 
unsubstantiated account of service events.  For all of these 
reasons service connection is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2002, March 2003, June 2003, February 2004, and 
September 2005 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  Also, letters of April 2008 and January 2009 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  The Board does not have notice 
of any additional relevant evidence which is available but 
has not been obtained.  As previously discussed, a VA medical 
opinion has been deemed unnecessary in this case.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER

Service connection for posttraumatic stress disorder is 
granted.

Service connection for a lumbosacral strain is denied.

Service connection for bilateral hearing loss is denied.


REMAND

In October 2004 the Veteran was denied service connection for 
tinnitus.  In April 2005 he expressed his timely disagreement 
from that decision, however, he was not provided with a 
statement of the case (SOC) concerning this issue. Where an 
SOC has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO, 
is required by the Board. Manlincon v. West, 12 Vet. App. 238 
(1999).
	
Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect 
to the issue of entitlement to service 
connection for tinnitus.  The appellant 
should be advised of the time period in 
which a substantive appeal must be filed 
in order to obtain appellate review of 
that issue. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


